           Case 1:19-cv-01473-SHR Document 5 Filed 10/24/19 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

VILLAGE REALTY,                            )    CIVIL ACTION NO. 1:19-CV-1473
             Plaintiff                     )
                                           )    (RAMBO, D.J.)
      v.                                   )
                                           )    (ARBUCKLE, M.J.)
MICHAEL MCPHERSON,                         )
            Defendant                      )
                        REPORT & RECOMMENDATION

I.    INTRODUCTION

      On August 23, 2019, Michael McPerhson (“Defendant”) filed a Notice of

Removal, along with: (1) a notice of removal that was filed in state court on

August 23, 2019, (Doc. 1-2); (2) a notice of intent to sue the Administrative Office

of York County Courts and York County Courts filed in state court on August 21,

2019, (Doc. 1-3, p. 1); (3) two copies of a request for the transcript of a proceeding

held in the York County Court of Common Pleas on January 15, 2019, (Doc. 1-3,

pp. 3, 6); (4) the response to Defendant’s request for a transcript, which explains

that the proceeding at issue was not a record proceeding, (Doc. 1-2, p. 2); (5) an

application for a continuance in the state law case Village Realty v. McPherson,

2018 SU-000146 (C.P. York Cty.) and a proposed order, (Doc. 1-3, pp. 4-5); and

(6) an Order signed by Judge Clyde W. Vedder denying Defendants’ request for a




                                        Page 1 of 9
         Case 1:19-cv-01473-SHR Document 5 Filed 10/24/19 Page 2 of 9




continuance (Doc. 103, p. 7). Defendant also filed a separate document entitled

“County Court Record from York County.” (Doc. 4 et seq.).

      Defendant appears to be seeking removal of a state court landlord-tenant

case that originated in York County based on a series of, what I construe as,

counter-claims in which he alleges Plaintiff Village Realty violated multiple

federal statutes. Defendant paid the filing fee.

      For the reasons explained below, IT IS RECOMMENDED that this case be

REMANDED to the York County Court of Common Pleas because this Court

lacks subject-matter jurisdiction.

II.   BACKGROUND & PROCEDURAL HISTORY

      The removal documents submitted by Defendant suggest that Defendant is

attempting to remove a landlord-tenant dispute initiated by Defendant’s Landlord,

Village Realty (“Plaintiff”) in February of 2018, for possession of the premises.

Specifically, Defendant alleges that:

      Original case was filed by Plaintiff, Village Realty by their attorney
      Kurt Blake, Esq. in the York County Court, York County,
      Pennsylvania. On Feb. 9, 2018 Relating to a Landlord-Tenant Money
      Judgment and Possession Demand relating to rental property located
      at 611 Green Meadows Dr, Dallastown, York County, Pennsylvania
      17313. Plaintiff’s Attorney, Kurt Blake, Esq. filed with the state court
      an improper and altered lease contract. Attorney Blake sent the same
      false-fake lease contract to the Defendant via the U.S. Mail. In
      subsequent state court filings, the Plaintiff continued sending via U.S.
      Mail the known to be fake lease contract to the Defendant.

                                         Page 2 of 9
         Case 1:19-cv-01473-SHR Document 5 Filed 10/24/19 Page 3 of 9




      In a state court order dated July 2nd, 2018, the Honorable Judge
      Andrea Strong denied the Plaintiff’s Motion for Summary Judgment
      based upon the evidence the Defendant provided to the state court, the
      true and correct original lease.

(Doc. 1, pp. 3-4).

      Review of the state court docket shows that, on January 3, 2018,

landlord/tenant complaint was filed by Plaintiff. Village Realty v. McPherson, No.

MJ 19202-LT-0000001-2018 (Magis. Ct. York Cty). On January 10, 2018, a

judgment was entered in favor of Plaintiff. Id. On January 22, 2018, Defendant

filed a possession appeal, and that the result of the appeal was unsuccessful. Id. On

July 10, 2018, Plaintiff requested an order of possession, and that its request was

granted. Id. On July 23, 2018, Defendant filed second possession appeal. Id. Based

on the documents attached to Defendants’ notice of removal, an appeal of this

matter is currently pending before the York County Court of Common Pleas. (Doc.

1-3, p. 4) (application for continuance filed in the York County Court of Common

Pleas in Village Realty v. McPherson, No. 2018-SU-000146 (C.P. York Cty.))

      Defendant contends that “removal is based on federal question because a

federal question is visible with the 8/21 order and initial pleading filed by Village




                                        Page 3 of 9
          Case 1:19-cv-01473-SHR Document 5 Filed 10/24/19 Page 4 of 9




Realty (Plaintiff).” (Doc. 1, p. 1).1 Specifically, Defendant alleges that Plaintiff and

its attorney committed the following offenses:

        (1)   18 U.S.C. § 241 (conspiracy against rights);

        (2)   18 U.S.C. § 1341 (frauds and swindles);

        (3)   18 U.S.C. § 1512 (tampering with a witness, victim, or an informant);

        (4)   18 U.S.C. § 1513 (retaliating against a witness, victim, or an
              informant);

        (5)   18 U.S.C. § 1621 (perjury);

        (6)   18 U.S.C. § 1622 (subornation of perjury);

        (7)   18 U.S.C. § 1623 (false declarations before grand jury or court);

        (8)   28 U.S.C. § 455 (disqualification of justice, judge, or magistrate
              judge); and

        (9)   Unfair Trade Practice.

(Doc. 1, p. 2). He also alleges that his due process rights were violated because the

State court judge denied Defendants’ motion for a continuance. (Doc. 1, p. 4).

III.    ANALYSIS

        Section 1441 of Title 28 of the United States Code provides, in relevant part,

that:

        Except as otherwise expressly provided by Act of Congress, any civil
        action brought in a State court of which the district courts of the
        United States have original jurisdiction, may be removed by the

1
 The August 21, 2019 Order referenced by Defendant in his Notice of Removal
appears to be a denial of a request for continuance. (Doc. 1-3, p. 7). Defendant did
not provide a copy of the initial pleading filed by Village Realty.
                                         Page 4 of 9
         Case 1:19-cv-01473-SHR Document 5 Filed 10/24/19 Page 5 of 9




      defendant or the defendants, to the district court of the United States
      for the district and division embracing the place where such an action
      is pending.

28 U.S.C. § 1441(a). Put plainly, “removal from state to federal court is proper

only when the district court to which removal is sought would have original

jurisdiction over the action.” Groves v. Wilson, 404, F. App’x 705, 707 (3d Cr.

2010) (citing 28 U.S.C. § 1441(a)).

      “The two primary types of ‘original jurisdiction’ contemplated by 28 U.S.C.

§ 1441(a) are diversity jurisdiction and federal question jurisdiction.” Fed. Nat’l

Mortgage Assoc. v. Preston, No. 5:15-CV-1739, 2015 WL 6751064 at *2 (M.D.

Pa. Nov. 5, 2015).

      “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). “[T]hey have only the power that is

authorized by Article III of the Constitution and the statutes enacted by Congress

pursuant thereto.” Bender v. Williamsport Area School Dist., 475 U.S. 534, 541

(1986). “Subject-matter jurisdiction can never be waived or forfeited.” Gonzalez v.

Thaler, 132 S.Ct. 641, 648 (2012). Thus, the court has an obligation to satisfy itself

that it has subject-matter jurisdiction, and the court may raise the issue sua sponte.

Nesbit v. Gears Unlimited, Inc., 347 F.3d 72, 77-78 (3d Cir. 2003). “If the court

determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.” Fed. R. Civ. P. 12(h)(3). In this case, Defendant has not
                                        Page 5 of 9
            Case 1:19-cv-01473-SHR Document 5 Filed 10/24/19 Page 6 of 9




demonstrated that this Court has either diversity jurisdiction or federal question

jurisdiction.

       A.       DEFENDANT HAS FAILED TO SHOW THAT THIS COURT        HAS   DIVERSITY
                JURISDICTION OVER THE ORIGINAL COMPLAINT

       The court has diversity jurisdiction over civil actions where the matter in

controversy exceeds the sum or value of $75,000 and is between inter alia citizens

of different states. 28 U.S.C. § 1332. Section 1332 requires complete diversity.

Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). There is complete diversity only

when “the citizenship of each plaintiff is diverse from the citizenship of each

defendant.” Id. “A plaintiff invoking a federal court’s diversity jurisdiction bears

the burden of stating ‘all parties’ citizenships such that the existence of complete

diversity can be confirmed.’” Kissi v. Gillespie, 348 F. App’x 704, 705-06 (3d Cir.

2009) (quoting Chem. Leaman Tank Lines, Inc. v. Aetna Cas. & Sur. Co., 177 F.3d

210, 222 n. 13 (3d Cir.1999)).

       In his civil cover sheet Defendant asserts that both Plaintiff and Defendant

are located in York County, Pennsylvania. Therefore, complete diversity does not

exist in this case.

       B.       DEFENDANT HAS FAILED TO SHOW THAT HIS COURT HAS FEDERAL
                QUESTION JURISDICTION OVER THE ORIGINAL COMPLAINT

       The court has federal-question jurisdiction over “civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

                                       Page 6 of 9
          Case 1:19-cv-01473-SHR Document 5 Filed 10/24/19 Page 7 of 9




Defendant appears to seek removal of an eviction proceeding to federal court. “A

federal district court does not have original jurisdiction to hear landlord-tenant

disputes.” Tower v. Ackerman, No. 2:19-CV-00134, 2019 WL 1300869 at *2

(W.D. Pa. Mar. 1, 2019) (citing Groves v. Wilson, 404 F. App’x 705 (3d Cir.

2915)).

      To the extent Defendant alleges that removal is proper based on the counter-

claims alleged in his notice of removal, he is mistaken. This Court does not have

jurisdiction to hear counterclaims based on federal law where the original

complaint is based entirely on state law. The only federal statutes or constitutional

rights implicated are in Defendant’s notice of removal, in which he alleges that

Plaintiff (as well as the Common Pleas Judge and Common Pleas Court, although

they are not named as parties to this action) have violated a series of federal

statutes as well as Defendant’s rights under the due process clause. These

allegations are essentially counterclaims, as they are asserted in response to

Plaintiff’s original complaint. Federal jurisdiction cannot rest upon an actual or

anticipated counterclaim. Fed. Nat’l Mortgage Assoc. v. Preston, No. 4:15-CV-

1739, 2015 WL 6751064 at *2 n. 20 (M.D. Pa. Nov. 5, 2015) (quoting Vaden v.

Discover Bank, 556 U.S. 49, 60 (2009)).

      Accordingly, I find that this Court does not have federal question

jurisdiction over the case that Defendants seeks to have removed.
                                       Page 7 of 9
        Case 1:19-cv-01473-SHR Document 5 Filed 10/24/19 Page 8 of 9




IV.   RECOMMENDATION

      IT IS RECOMMENDED THAT:

      (1)   This case be REMANDED to the York County Court of Common
            Pleas.

Date: October 24, 2019                  BY THE COURT

                                        s/William I. Arbuckle
                                        William I. Arbuckle
                                        U.S. Magistrate Judge




                                   Page 8 of 9
           Case 1:19-cv-01473-SHR Document 5 Filed 10/24/19 Page 9 of 9




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

VILLAGE REALTY,                          )     CIVIL ACTION NO. 1:19-CV-1473
             Plaintiff                   )
                                         )     (RAMBO, D.J.)
      v.                                 )
                                         )     (ARBUCKLE, M.J.)
MICHAEL MCPHERSON,                       )
            Defendant                    )
                         NOTICE OF LOCAL RULE 72.3

      NOTICE IS HEREBY GIVEN that any party may obtain a review of the
Report and Recommendation pursuant to Local Rule 72.3, which provides:
   Any party may object to a magistrate judge’s proposed findings,
   recommendations or report addressing a motion or matter described in 28
   U.S.C. § 636 (b)(1)(B) or making a recommendation for the disposition of a
   prisoner case or a habeas corpus petition within fourteen (14) days after
   being served with a copy thereof. Such party shall file with the clerk of
   court, and serve on the magistrate judge and all parties, written objections
   which shall specifically identify the portions of the proposed findings,
   recommendations or report to which objection is made and the basis for such
   objections. The briefing requirements set forth in Local Rule 72.2 shall
   apply. A judge shall make a de novo determination of those portions of the
   report or specified proposed findings or recommendations to which
   objection is made and may accept, reject, or modify, in whole or in part, the
   findings or recommendations made by the magistrate judge. The judge,
   however, need conduct a new hearing only in his or her discretion or where
   required by law, and may consider the record developed before the
   magistrate judge, making his or her own determination on the basis of that
   record. The judge may also receive further evidence, recall witnesses, or
   recommit the matter to the magistrate judge with instructions.

Date: October 24, 2019                       BY THE COURT

                                             s/William I. Arbuckle
                                             William I. Arbuckle
                                             U.S. Magistrate Judge
                                       Page 9 of 9
